                       Case: 1:19-cv-04301 Document #: 15 Filed: 09/24/19 Page 1 of 3 PageID #:43


                                                IN THE UNITED STATES DISTRICT COURT
                                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                          EASTERN DIVISION

                           MICHELLE BRADLEY,                                   )
                                                                               )
                                                         Plaintiff,            )
                                                                               )
                                  v.                                           )   Case No. 19-cv-04301
                                                                               )
                           WOLF RETAIL SOLUTIONS I, Inc. a                     )
                           a Florida Corporation, WOLF RETAIL                  )
                           SOLUTIONS, LLC., a Florida Limited                  )   Judge Gary Feinerman
                           Liability Company, and THOMAS                       )
                           ROBINSON, Individually                              )   Magistrate Judge Jeffrey Cole
                                                                               )
                                                         Defendants.           )   JURY DEMANDED

                                                      DEFENDANTS’ MOTION
                                                   TO COMPEL MEDIATION AND
                                          ARBITRATION, AND DISMISS OR STAY PROCEEDINGS

                                  Defendants WOLF RETAIL SOLUTIONS I, INC., WOLF RETAIL SOLUTIONS, LLC,

                           and THOMAS ROBINSON, by and through their attorneys, submit the following Motion to

                           Compel Arbitration and Stay Proceedings, in support of which, Defendants submit the attached

                           Memorandum in Support of Their Motion to Dismiss and state as follows:

                                  1.      Plaintiff Michelle Bradley is an employee of Wolf Retail Solutions, Inc. (Compl.

                           ¶ 6, Dkt. No. 1.) Wolf claims that Defendants violated the Fair Labor Standards Act (“FLSA”) and

                           Illinois Minimum Wage Law (“IMWL”) by not paying her and similarly situated employees the

      LAW OFFICES          compensation they were due, thus violating 29 U.S.C. 201 et seq, that Defendants willfully
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                           violated 29 U.S.C. 201 et seq., and that Defendants’ acts were not based on good faith or
      (312)332-6733
     __      ___
                           reasonable grounds. (Id. ¶¶ 1-29.)
   ARDC No. 6317657

                                  2.      On January 7, 2019, Plaintiff signed Defendants’ employee handbook, which

                           mandates that “[a]ll employees of the Company agree to first seek to mediate any dispute with the

                           Company with a mediator from the American Arbitration Association or similar organization


                                                                           1
                       Case: 1:19-cv-04301 Document #: 15 Filed: 09/24/19 Page 2 of 3 PageID #:43


                           trained and experienced in employment disputes.” It further states that “[i]f mediation is not

                           successful, both the Company and the employee agree to submit their dispute to arbitration.”

                           Therefore, Defendants and Bradley are mutually bound to arbitrate all disputes relating to

                           Plaintiff’s employment.

                                    3.     Pursuant to the aforementioned agreement, the Court should dismiss these

                           proceedings against Defendants.

                                    4.     “[T]here is a growing trend among district courts to dismiss a case when all of the

                           claims alleged therein are subject to arbitration, resulting in ‘a judicially-created exception to the

                           general rule which indicates district courts may, in their discretion dismiss an action rather than

                           stay it where it is clear the entire controversy between the parties will be resolved by arbitration.’”

                           Soucy v. Capital Management Services, L.P. et al., 2015 U.S. Dist. LEXIS 9991 *16-17 (N.D. Ill.

                           Jan. 29, 2015) (Holderman, J.) (citing Johnson v. Orkin, LLC, 928 F. Supp. 2d 989, 1008-09 (N.D.

                           Ill. 2013) (Castillo, J.) (quoting Green v. SuperShuttle Int'l, Inc., 653 F.3d 766, 769-70 (8th Cir.

                           2011).

                                    5.     The facts here warrant dismissal because all of Bradley’s claims are subject to a

                           valid and enforceable arbitration agreement. Therefore, retaining jurisdiction and staying the case

                           serves little purpose and is a waste of judicial resources. Johnson, 928 F. Supp. 2d at 1009. The

                           Court should thus dismiss the case after compelling mediation, and if mediation fails, arbitration.

      LAW OFFICES                   6.     On September 17, 2019, Defendants’ counsel notified Plaintiff’s counsel about the
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
                           existence of the aforementioned mediation and arbitration agreement, and shared a copy of
      (312)332-6733
     __      ___
                           Plaintiff’s signature with Plaintiff’s counsel. Plaintiff’s Counsel stated that he would discuss the
   ARDC No. 6317657

                           agreement with Plaintiff and will inform Defendants’ counsel how Plaintiff intends to proceed. As

                           of the date of this Motion, Plaintiff has not expressed to Defendants whether she would agree to

                           proceed to mediation and arbitration on this matter.


                                                                             2
                       Case: 1:19-cv-04301 Document #: 15 Filed: 09/24/19 Page 3 of 3 PageID #:43


                                  7.      If the Court is disinclined to dismiss this matter in its entirety, then all claims against

                           Defendants should be stayed pending mediation and arbitration.

                                  8.      Additionally, Defendants request that all pending deadlines be stayed pending a

                           decision on this motion.

                                  WHEREFORE, Defendants WOLF RETAIL SOLUTIONS I, INC., WOLF RETAIL

                           SOLUTIONS, LLC, and THOMAS ROBINSON, move that this Honorable Court issue an order:

                           (1) compelling mediation and arbitration; (2) dismissing this action (or, in the alternative, staying

                           this action); (3) staying all deadlines in this matter; and (4) awarding such other relief as deemed

                           necessary in the circumstances.



                           Dated: September 24, 2019                           Respectfully Submitted,


                                                                                              /s/ Sam Sedaei
                                                                               Sam Sedaei of the Law Offices of Goldman &
                                                                               Ehrlich, CHTD., as Attorney for Defendants
                                                                               WOLF RETAIL SOLUTIONS I, INC., WOLF
                                                                               RETAIL SOLUTIONS, LLC., and THOMAS
                                                                               ROBINSON


                           Jonathan C. Goldman
                           Sam Sedaei
                           Law Offices of Goldman & Ehrlich, Chtd.
                           20 S. Clark Street, Suite 500
                           Chicago, IL 60603
      LAW OFFICES          (312) 332-6733
GOLDMAN & EHRLICH
20 SOUTH CLARK STREET
        SUITE 500
 CHICAGO, ILLINOIS 60603
      (312)332-6733
     __      ___

   ARDC No. 6317657




                                                                              3
